The Court
(Thruston, J.,
absent,) refused to instruct the jury as prayed by Mr. Hoban.
Mr. Bradley then contended that the plaintiff was entitled to recover the whole amount of the debt mentioned in the execution, whatever might be the value of the goods seized ; or that the presumption is that the officer took enough to satisfy the debt, and casts the burden of proof on the defendant to show the contrary. 11 Geo. 2, e. 19.
But the Court said that the plaintiff must show that he sustained damage by the plaintiff’s not prosecuting her replevin with effect; and must show the amount of his damages.
Verdict for the plaintiff, $43.13.